DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 
All of the figures contain gray scale and are fading upon reproduction which makes it difficult to see the features of the invention. India ink, or its equivalent that secures solid black lines, should be used. See 37 CFR 1.84(a)(1).
All of the reference characters in all of the figures are too small and difficult to see. Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. See 37 CFR 1.84(p)(3).
Figures 4, 5, 7 and 9: The details of the figures are too small and it is difficult to distinguish the various components of the invention.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera et al. (U.S. Publication No. 20100072404) in view of Tillman (U.S. Publication No. 20080236817).
In regards to claim 1, Vera teaches a thermal fluid generator assembly (10; Fig. 2) comprising: 
(outer portion of 110 and 113; Fig. 2) defining a central opening (at the arrow and where the plasma plume 107 is released; Fig. 2);
 b) a plasma torch (110, 113) configured to generate a plasma jet (107) extending through said central opening (as shown in Fig. 2); and
 c) a plurality of nozzles (106) disposed around said plasma torch (110, 113), wherein said nozzles (106) are configured to spray liquid toward said plasma jet stream (pp[0024]: the nozzles 106 should be adapted to extend into the reactor chamber 100 such that water spray 126 may optimally contact the plume 107).  
However, Vera is silent regarding a thermal fluid generator assembly for generating heated fluid for injection into subterranean strata.
Tillman discloses a thermal fluid generator assembly for generating heated fluid for injection into subterranean strata (pp[0066],[0073], [0084], Fig. 1,5, 6: device 30 may be a plasma torch that injects discharges gas, such as steam, which is created by the torch 30 using water.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the thermal fluid generator of Vera such that it is used in a subterranean environment as taught by Tillman as steam injections are well known in the art to increase hydrocarbon production from a wellbore.


Vera discloses further comprising at least one outlet port (155) extending through said shroud member and configured to deliver gas (pp[0022], Fig. 2: CO.sub.2 may be injected into the sides of the torch body through a plurality of ports 155 which eventually mix with water 126 as the plasma plume is generated by ionizing CO.sub.2 gas from a supply 105 for the gas to enter a plasma state which is discharged in the form of a plume 107. )
Tillman discloses steam strata (pp[0066],[0073], [0084], Fig. 1, 5a, 5b, 6: device 30 may be a plasma torch that injects discharges gas, such as steam, which is created by the torch 30 using water.).
The combination of Vera and Tillman discloses further comprising at least one outlet port extending through said shroud member and configured to deliver gas to mix with said steam.  

In regards to claim 7, the combination of Vera and Tillman teaches the thermal fluid generator assembly of claim 1.
Tillman further discloses wherein said thermal fluid generator is positioned downhole within a wellbore (Fig. 1, 5a: Plasma torch 30 is downhole in a wellbore.).

In regards to claim 9, Vera teaches a thermal fluid generator assembly (10; Fig. 2) comprising: 
a) a shroud member; 
b) a housing  defining an inner chamber and having an outlet;
(as shown below in the annotated version of figure 2); and 

    PNG
    media_image1.png
    698
    1012
    media_image1.png
    Greyscale

				Figure 2 (annotated)
d) a plurality of nozzles (106) disposed in spaced arrangement around said plasma jet stream (107), wherein said nozzles are configured to spray liquid (126) toward said plasma jet stream in a frustoconical pattern (liquid 126 is sprayed in a frustoconical pattern as shown. Fig. 2).  
Vera is silent regarding a thermal fluid generator assembly for generating heated fluid for injection into subterranean strata.
(pp[0066],[0073], [0084], Fig. 1,5, 6: device 30 may be a plasma torch that injects discharges gas, such as steam, which is created by the torch 30 using water.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the thermal fluid generator of Vera such that it is used in a subterranean environment as taught by Tillman as steam injections are well known in the art to increase hydrocarbon production from a wellbore. 

In regards to claim 10, the combination of Vera and Tillman teaches the thermal fluid generator assembly of claim 9.
Tillman further teaches wherein said liquid comprises water, and said water is heated by said plasma jet stream to create steam (pp[0066],[0073], [0084], Fig. 1, 5a, 5b, 6: device 30 may be a plasma torch that injects discharges gas, such as steam, which is created by the torch 30 using water.).

In regards to claim 11, the combination of Vera and Tillman teaches the thermal fluid generator assembly of claim 10.
Tillman further discloses wherein said water cools said plasma torch (pp[0082]: Fig. 1: by the retaining cable 24 within umbilical 36 along with the insulated conductor may be a electric device cooling water supply line 23 to provide cooling water to electric torch 30).  


In regards to claim 12, the combination of Vera and Tillman teaches the thermal fluid generator assembly of claim 11.
Vera discloses further comprising at least one outlet port (155) extending through said shroud member and configured to deliver gas (pp[0022], Fig. 2: CO.sub.2 may be injected into the sides of the torch body through a plurality of ports 155 which eventually mix with water 126 as the plasma plume is generated by ionizing CO.sub.2 gas from a supply 105 for the gas to enter a plasma state which is discharged in the form of a plume 107. )
Tillman discloses steam strata (pp[0066],[0073], [0084], Fig. 1, 5a, 5b, 6: device 30 may be a plasma torch that injects discharges gas, such as steam, which is created by the torch 30 using water.).
The combination of Vera and Tillman discloses further comprising at least one outlet port extending through said shroud member and configured to deliver gas to mix with said steam.  

In regards to claim 15, the combination of Vera and Tillman teaches the thermal fluid generator assembly of claim 9.
Tillman further teaches wherein said thermal fluid generator is positioned downhole within a wellbore (Fig. 1, 5a: Plasma torch 30 is downhole in a wellbore.).  

In regards to claim 16, Vera teaches a method comprising:
 a) providing a thermal fluid generator assembly (10; Fig. 2), wherein said thermal fluid generator assembly comprises:
 i) a shroud member (as shown below);
 ii) a housing defining an inner chamber and having an outlet (shown below);  -
iii) a plasma torch operationally attached to said shroud member and configured to generate a plasma jet stream (107; Fig. 2) extending into said inner chamber of said housing (shown below); 
iv) a plurality of nozzles (106) disposed on said housing in spaced relationship around said plasma torch (as shown below); 

    PNG
    media_image1.png
    698
    1012
    media_image1.png
    Greyscale

				Figure 2 (annotated)
(126) through said nozzles (106) toward said plasma jet stream (107) in a frustoconical spray pattern (126 is sprayed in a frustoconical pattern as shown above.);
Vera is silent regarding a method for stimulating the recovery of hydrocarbons from a subterranean reservoir; 
iv) a plurality of nozzles disposed on said shroud member;
 c) generating steam in said inner chamber of said housing; 
d) injecting gas in said inner chamber of said housing to mix with said steam; 
e) delivering said mixture of steam and gas through said outlet of said housing; and
 f) injecting said mixture of steam and gas into said subterranean reservoir.  
	Vera does disclose that a plurality of nozzles (106) disposed on said housing (as shown above).
Therefore it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Vera such that the nozzles are also disposed on said shroud member to cool that portion of the heat generating assembly.
Vera is silent regarding a method for stimulating the recovery of hydrocarbons from a subterranean reservoir;
c) generating steam in said inner chamber of said housing; 
d) injecting gas in said inner chamber of said housing to mix with said steam; 
e) delivering said mixture of steam and gas through said outlet of said housing; and
 f) injecting said mixture of steam and gas into said subterranean reservoir.  
Tillman discloses a method for stimulating the recovery of hydrocarbons from a subterranean reservoir;
(pp[0066],[0073], [0084], Fig. 1, 5a, 5b, 6: device 30 may be a plasma torch that injects discharges gas, such as steam, which is created by the torch 30 using water.); 
d) injecting gas (pp[0070]: oxidant (gas) line 26 for supplying oxidant in addition to oxygen produced from injected water) in said inner chamber of said housing to mix with said steam (pp[0073]:steam and oxygen react with carbonaceous deposit 11);
f) injecting said mixture of steam and gas into said subterranean reservoir (pp[0085], [0099]: steam and oxygen are injected into the reservoir.).
e) delivering said mixture of steam and gas through said outlet of said housing; and f) injecting said mixture of steam and gas into said subterranean reservoir (pp[0086]: steam is used as plasma gas, hydrogen is formed in addition to oxygen both of which are injected into the subterranean reservoir via plasma torch 30.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of Vera such that it is used in a subterranean environment as taught by Tillman as steam injections are well known in the art to increase hydrocarbon production from a wellbore. 

In regards to claim 17, the combination of Vera and Tillman teaches the method of claim 16. 
Tillman further discloses further comprising circulating water to cool said plasma torch (pp[0082]: Fig. 1: by the retaining cable 24 within umbilical 36 along with the insulated conductor may be an electric device cooling water supply line 23 to provide cooling water to electric torch 30).  
The combination of Vera and Tillman discloses circulating water to cool said plasma torch before spraying said water through said nozzles.

Claims 2, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera et al. (U.S. Publication No. 20100072404) in view of Tillman (U.S. Publication No. 20080236817) and in further view of Labrot et al. (U.S. Patent No. 5210392).

In regards to claim 2, the combination of Vera and Tillman teaches the thermal fluid generator assembly of claim 1.
The combination is silent regarding wherein said liquid comprises de-ionized water.
Labrot discloses wherein said liquid comprises de-ionized water (Col. 6 lines 20-25: cooling fluid passing through the circuit of the plasma torch is electrically nonconducting, for example, deionized water.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Vera and Tillman such that the liquid comprises de-ionized water as taught by Labrot as de-ionized water will not impair the circuitry of the plasma torch. 


Tillman discloses water is heated by said plasma jet stream to create steam strata (pp[0066],[0073], [0084], Fig. 1,5, 6: device 30 may be a plasma torch that injects discharges gas, such as steam, which is created by the torch 30 using water.).
Labrot teaches de-ionized water Col. 6 lines 20-25: cooling fluid passing through the circuit of the plasma torch is electrically nonconducting, for example, deionized water.).
The combination of Vera, Tillman and Labrot discloses wherein said de-ionized water is heated by said plasma jet stream to create steam.  

In regards to claim 4, Vera, Tillman and Labrot teaches the thermal fluid generator assembly of claim 3.
Labrot discloses wherein said de-ionized water cools said plasma torch (Col. 6 lines 20-25: cooling fluid passing through the circuit of the plasma torch is electrically nonconducting, for example, deionized water.).  
The combination of Vera, Tillman and Labrot discloses de-ionized water cools said plasma torch before being sprayed through said nozzles


Allowable Subject Matter
Claims 6, 8, 13, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676